Title: From Thomas Jefferson to André Limozin, 31 August 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Aug. 31. 1787.

I have duly received your favors of the 19th. and 24th. of August and the box of papers mentioned in the last are at the Syndic chamber from which I shall receive them to-day. Appearances for a little while had taken more the aspect of war, but the hopes of a continuance of the peace prevail at this moment, and are perhaps stronger than when I wrote you last. The approach of autumn and winter will add a further security, and give another winter for arranging differences. You have doubtless heard that the Archbishop of Toulouse is appointed principal minister. M. de Castries and M. de Segur are retired, and their places not yet filled. M. de Villedeuil is transferred to the Council of finance, M. de Lambert appointed Comptroller general and M. de la Borde Directeur de la tresorerie royale. I think the changes of ministry will stop here, and that Monsieur de Breteuil and M. de Montmorin will remain in office.
I shall take the liberty of sending to your address in a few days 3. boxes of books, one for New York, one for Williamsburg and one for Richmond, but all to be forwarded by the Packet to New York to the care of Mr. Madison a member of Congress, unless direct opportunities to Richmond and Williamsburgh should offer. I have the honor to be with much esteem Sir your most obedient humble servant,

Th: Jefferson

